DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  
claim 7 recites “the needle tip” and the Examiner suggest amending the aforementioned recitation to “the distal needle tip”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For examination purposes “the length” has been interpreted as “a length.”
Regarding claim 7, there is lack of antecedent basis for “the outer surface.”  For examination purposes “the outer surface” has been interpreted as “an outer surface.”
Regarding claim 11, the recitation “wherein the needle cannula is rotated an angle y between grinding of the second ground facet and the third ground facet and wherein the angle y is in the range of 120o to 160o” is indefinite because the claim is reciting a method step in an apparatus claim; thereby, confusing the scope of the claim. For examination purposes claim 11 has been interpreted as “wherein the angle between the second ground facet and the third ground facet is in the range of 120o to 160o.
	Regarding claim 14, the recitation “The needle cannula with a distal sharp point according to claim 1” is indefinite because it is not clear exactly what applicant is claiming being that claim 1 recites that the needle cannula “is provided with a sharp point, the sharp point comprising …”
Claims 2-14 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as Claim 14 recites “the needle cannula with a distal sharp point according to claim 1” and claim 1 recites that the needle cannula “is provided with a sharp point, the sharp point comprising …” hence, claim 14 does not further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papiorek (Pub. No. 2013/0226103).
	Regarding claim 1, Papiorek teaches a needle cannula (1, Figs. 2a-2c) having a proximal end (proximal end, Fig. 2a below) and a distal end (distal end, Fig. 2a below) and a lumen (2a, Fig. 2a) there between (see Fi. 2a) and wherein the distal end (see Fig. 2a below) is provided g a (13a, Fig. 2a), the sharp point (13a, Fig. 2a) comprising: a first ground facet (1st ground facet, Fig. 2a below) with a substantially elliptic shape grinded substantially symmetrically around a central axis (M, Fig. 2a), a second ground facet (12, see Fig. 2a) and a third ground facet (12, see Fig. 2a) grinded substantially symmetrically on opposite sides of the first ground facet (1st ground facet, Fig. 2a below) and which second ground facet (12) and third ground facet (13) converge to form a distal needle tip (13a, Fig. 2a), wherein, the length (length of 2nd ground facet, Fig. 2a below and see 35 U.S.C. 112(b) rejection above for interpretation) of each of the second ground facet (12) and of the third ground facet (13, see length of 3rd ground facet, Fig. 2a below and see 35 U.S.C. 112(b) rejection above for interpretation ) measured along the central axis (M) is less than half the length (length of 1st ground facet, Fig. 2a below and see 35 U.S.C. 112(b) rejection above for interpretation) of the first ground facet (1st ground facet, Fig. 2a below) measured along the central axis (M).
[AltContent: textbox (proximal end)]Examiner’s Annotated Fig. 2a
[AltContent: textbox (3rd ground facet)][AltContent: ][AltContent: arrow][AltContent: textbox (2nd ground facet)][AltContent: arrow][AltContent: textbox (distal end)][AltContent: textbox (1st ground facet)][AltContent: arrow][AltContent: textbox (sharp point)][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    551
    200
    media_image1.png
    Greyscale

[AltContent: textbox (a length of 3rd ground facet)][AltContent: ][AltContent: ][AltContent: textbox (a length of 2nd ground facet)][AltContent: textbox (a length of 1st ground facet)][AltContent: ]
    PNG
    media_image2.png
    522
    150
    media_image2.png
    Greyscale


Regarding claim 2, Papiorek teaches wherein the length of each of the second ground facet (see length in Fig. 2a above and see 35 U.S.C. 112(b) rejection above for interpretation) and of the third ground facet see length in Fig. 2a above and see 35 U.S.C. 112(b) rejection above for interpretation) measured along the central axis (M) is less than a third of the length of the first ground facet (see length in Fig. 2a above and see 35 U.S.C. 112(b) rejection above for interpretation) measured along the central axis (M, see Fig. 2a above).  
Alternative Rejection for claims 1 and 2
Regarding claim 1, Papiorek teaches a needle cannula (1, Figs. 2a-2c) having a proximal end (proximal end, Fig. 2a above) and a distal end (distal end, Fig. 2a above) and a lumen (2a, Fig. 2a) there between (see Fig. 2a) and wherein the distal end (see Fig. 2a below) is provided with a sharp point (13a, Fig. 2a), the sharp point (sharp point, Fig. 2a) comprising: a first ground facet (11, Fig. 2b) with a substantially elliptic shape grinded substantially symmetrically around a central axis (M, Fig. 2a), a second ground facet  (12, Fig. 2a) and a third ground facet (12, Fig. 2a) grinded substantially symmetrically on opposite sides of the first ground facet (11) and which second ground facet (12) and third ground facet (12) converge to form a distal needle tip (13a, Fig. 2a), wherein, the length (c, Fig. 2c and see 35 U.S.C. 112(b) rejection above for interpretation) of each of the second ground facet (12) and of the third ground facet (12) measured along the central axis (M) is less than half the length (a length, Fig. 2c and see 35 U.S.C. 112(b) rejection above for interpretation) of the first ground facet (11) measured along the central axis (M, see [0014]).
Regarding claim 2, Papiorek teaches wherein the length (c) of each of the second ground facet (12) and of the third ground facet (12) measured along the central axis (M) is less than a third of the length of the first ground facet (see [0014]) measured along the central axis (M, see Fig. 2a above).  
Note: the following rejections apply to both of the rejections of claim 1 above
Regarding claim 4, Papiorek teaches wherein the length (c, Fig. 2c) of the second ground facet (12) and of the third ground facet (12) measured along the central axis (M) is in the range of 0.15 to 0.6 mm (see [0035] where c can be 0.5 mm which is between 0.15 -0.6 mm).   
Regarding claim 5, Papiorek teaches wherein the distal end (see Fig. 2a above) of the needle cannula (1) is bended (see Fig. 2b).  
Regarding claim 6, Papiorek teaches wherein a bending area (c, Fig. 2c; it is the Examiner’s position that the inner surface along c is bent starting from 13a) of the distal end (see Fig. 2a above) starting 0.1 mm to 0.2 mm (see [0036] where c can be 0.5 mm and see explanation below) proximally from the distal needle tip (13a) is bended (see Fig. 2c).  
It should be noted that c can be 0.5 mm and it is the Examiner’s position that the distal end of the cannula starts to bend initially from 13a moving proximally along the length c; hence, the bending area encompasses 0.1 mm to 0.2 mm as a result of a minimum length of c being 0.5mm.  Also see MPEP § 2144.05 regarding overlapping ranges.
Regarding claim 7, Papiorek teaches wherein the needle tip (13a) is bended to a position a radial distance from the outer surface of the needle cannula (1, see Fig. 2c illustrating the tip 13a in a bended position that is a radial distance from an outer surface, see Fig. 2c below).  
Examiner’s Annotated Fig. 2c
[AltContent: textbox (distal tip)][AltContent: ][AltContent: arrow]
    PNG
    media_image3.png
    316
    81
    media_image3.png
    Greyscale

[AltContent: textbox (an outer surface)]
Regarding claim 8, Papiorek teaches wherein the distal needle tip (13a) when bended lies within the clearance of the hollow lumen (2a, see Figs. 2b-2c and see [0035] and [0039]).  
Regarding claim 9, Papiorek teaches wherein the distal needle tip (13a) when bended lies substantially on the central axis (M, see Fig. 2b illustrating 13a lying substantially on M and see [0035] and [0039]).  
Regarding claim 11, Papiorek teaches wherein the needle cannula is rotated an angle (γ, Fig. 3a) between grinding of the second ground facet (12) and the third ground facet (12) and wherein the angle (γ) is in the range of 120o to 160o (see [0011] and see MPEP § 2144.05).  
Regarding claim 14, Papiorek teaches the needle cannula (1) with a distal sharp point according to claim 1 (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papiorek (Pub. No. 2013/0226103) in view of Kurose (Pub. No. 2016/0206832).
Regarding claim 3, Papiorek does not teach wherein the length of the first ground facet measured along the central axis (X) is in the range of 0.9 mm to 1.35 mm.  However, Kurose teaches a first ground facet (14a, Fig. 1A) having a length (A, Fig. 1A) of 0.9 mm to 1.35 mm (see [0009] and [0016] and MPEP § 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the first ground facet as taught by Papiorek to be between 0.9 mm and 1.35 mm as taught by Kurose because Kurose teaches that such length reduces the risk of tissues damage during injection (see [0011]).   Further, Papiorek teaches that variations may be made to the device (see [0043]).
s 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papiorek (Pub. No. 2013/0226103) in view of Haindl (Pub. No. 2014/0236104).
Regarding claim 10, Papiorek does not teach wherein a planar surface following the first ground facet forms an angle a with the central axis of the needle cannula and wherein the angle a is in the range of 10o to 15°.  However, Haindl teaches a needle cannula (1, Fig. 1a) wherein a planar surface following ta first ground facet (6, Fig. 4a) forms an angle a with a central axis (M, Fig. 4a) of the needle cannula (1) and wherein the angle a is in the range of 10o to 15° (see [0038] and MPEP § 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Papiorek by forming the first ground facet to form an angle between 10o and 20o with the central axis as taught by Haindl for providing a cost-effective punch-reducing cannula (see [0010]).  Further, Papiorek teaches that variations may be made to the device (see [0043]).
Regarding claim 12, Papiorek does not teach wherein the second ground facet and the third ground facet forms an angle R with the central axis (X) of the needle cannula and wherein the angle R is in the range of 25o to 35°.  However, Haindl teaches a second ground facet (7, Fig. 4b) and a third ground facet (8, Fig. 4b) that form an angle with a central axis (M, Fig. 4b) wherein in the angle is in the rage of 25o to 35° (see [0038] and MPEP § 2144.05).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Papiorek by forming the second ground facet and the third ground facet to form an angle with the central axis between 25o and 35o degrees as taught by Haindl for providing a cost-effective punch-reducing cannula (see [0010]).  Further, Papiorek teaches that variations may be made to the device (see [0043]).
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papiorek (Pub. No. 2013/0226103) in view of Klint et al. (Pub. No. 2003/009137).
Regarding claim 13, Papiorek does not teach wherein the needle cannula is a G28, G29, G30, G31, G32, G33 or G34 needle.  However, Klint et al. teaches a needle cannula (1, Fig. 1) that is a G 31 needle having a skin piercing end reduced to a G 32 needle (see [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the needle cannula taught by Papiorek by forming the needle cannula to be a G 31 needle cannula with the outside diameter of the skin piercing end reduced to the diameter of G 32 as taught by Klint et al. for reducing the pain perception ([0020]) while providing a needle cannula having an lumen diameter that allows an unobstructed passage of fluid and prevents clogging (see [0021]).  Further, Papiorek teaches that variations may be made to the device (see [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783